—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about August 26, 1994, which granted defendant Transit Authority’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Plaintiff’s proof of causation consists entirely of an unsworn report of a civil engineer, which does not constitute evidentiary proof in admissible form (Rue v Stokes, 191 AD2d 245, 246-247). Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Williams, JJ.